DETAILED ACTION
This action is in response to the reply received June 28, 2022. After consideration of applicant's amendments and/or remarks:
Examiner withdraws rejections under 35 USC § 112(b).
Claims 1, 4, and 5 rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al., U.S. PG-Publication No. 2004/0086179 A1, in view of Lin, U.S. Patent No. 10,769,200 B1, further in view of Almedia et al., U.S. PG-Publication No. 2017/0372161 A1.

Claim 1
	Ma discloses an information processing device comprising: at least one memory that stores a program; and at least one processor that executes the program to perform instructions. Ma discloses "a post-processor for character data of an optical character recognition (OCR) engine." Ma, ¶ 8. The method is executed using processing modules "carried out within a general purpose computer system instructed to perform these functions by means of a computer-readable medium." Id. at ¶ 18.
	Ma discloses instructions for: determining whether or not a character string of a result candidate characters obtained by a character recognition process matches with a word of a word dictionary. Character data is provided by OCR engine 100, wherein character data comprises "a number of candidate characters for each processed character." The "first dimension character data" comprises strings generated from characters with the highest likelihood weights. Id. at ¶ 19. Figure 3 illustrates a "word level processing" method for processing a given word of the character data.  At 306, the "first dimension of [a] selected initial word is compared to [a] pregenerated word dictionary." If the selected initial word "matches a word in the word list dictionary" then the initial word is a "recognized word." If the initial word "is not found in the dictionary" then the initial word is an "unknown word," and "it is provided to error type arbitrator 118 to identify an error type for the selected initial word, step 310." Id. at ¶¶ 31-40; FIG. 3.
	Ma discloses in a case where it is determined that the character string of the candidate characters does not match with the word of the word dictionary … executing a character recognition process. In one embodiment, "error type arbitrator 118 calculates the total count of digits within the selected word and checks if all the letters in the words are likely transforms for digits, or all the digits are likely transforms for letters, of the specific OCR engine." Id. at ¶ 42.
	Ma does not expressly disclose generating character string patterns based on the candidate characters obtained by the character recognition process; determining whether or not the generated character string patterns match with predefined arrangement patterns of character types; and in a case where it is determined that the character string of the candidate characters does not match with the word of the word dictionary and where it is determined that the generated character string patterns match with the one or more predefined arrangement patterns, executing a character recognition process.
	Lin discloses generating character string patterns based on the candidate characters obtained by the character recognition process; and determining whether or not the generated character string patterns match with predefined arrangement patterns of character types. Lin discloses an OCR method wherein "the process can … identify words that are indicative of product codes or model numbers" using "model number patterns." Lin, 2:15-55. The method recognizes "uncommon words that match patterns of model numbers of product identifiers." Id. at 8:56-9:3. Uncommon word text is "analyzed to attempt to determine whether any of the words match patterns for model numbers of identifiers, even if those numbers of identifiers may not be include[d] in [a] relevant dictionary" (i.e. generating character string patterns based on OCR candidate text). Lin discloses that various patterns "include strings of a range of lengths that may include numbers of specific characters" and are "generated for matching, whereby strings with certain locations of numbers of letters are more likely identified as model numbers" (i.e. matching character string patterns with predefined arrangement patterns of character types) Id. at 10:5-11:10.
	Lin discloses in a case where it is determined that the character string of the candidate characters does not match with the word of the word dictionary and where it is determined that the generated character string patterns match with the one or more predefined arrangement patterns, executing a character recognition process. Lin discloses using a "model score" for identifying whether the text is indicative of a model number identifier. A model score multiplier is updated "based … upon any model number being identified in the text." In one embodiment, the model score multiplier is calculated based on "a string that was not recognized but matches the pattern of a model number." Accordingly, a determination of whether a string pattern matches a known pattern model number is used in the character recognition process of "determin[ing] whether any of the words match a known model number or product identifier." Id.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the OCR post-processing method of Ma to incorporate expanding beyond known dictionaries using pattern-based recognition of OCR output taught by Lin. One of ordinary skill in the art would be motivated to integrate using pattern-based recognition to expand beyond known dictionaries into Ma, with a reasonable expectation of success, in order to "improve accuracy by increasing the scope of potential model numbers and identifiers that may not be in a fixed dictionary, as introducing a pattern-based model number identification algorithm can help to recover additional model numbers missed by the creators or maintainers of the dictionary." Lin, 10:27-32.
	Ma-Lin does not expressly disclose executing a character recognition process in which character type limitation is performed based on each of the matched predefined arrangement patterns
	 Almeida discloses executing a character recognition process in which character type limitation is performed based on each of the matched predefined arrangement patterns. Almedia discloses an "Automatic License Plate Recognition (ALPR) system" using OCR techniques to process an image "to determine a candidate license plate string." Id. at ¶¶ 17; 24-25. In one embodiment, a "derivative candidate license plate circuity 215 can receive the candidate license plate strings … and the OCR confidence levels for … each individual character … from the … OCR circuitry." Circuitry 215 "can replace characters having lower confidence levels … with alternative characters" using rules. In one embodiment, the circuitry determines that the license plate string follows a "determined mask" corresponding to a jurisdiction (i.e. a predefined arrangement pattern). Almedia discloses that "given the position of the character to be replaced within the candidate license plate string, the derivative candidate license plate circuitry 215 may know if the character is alphabetic or numeric and can create additional derivative candidate license plates taking into account the correct character type for the character to be replaced" (i.e. character type limitation based on given character position within the string). Id. at ¶ 30.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the OCR post-processing method of Ma-Lin to incorporate using a mask (i.e. pattern) to perform character type limitation corrections on low confidence characters as taught by Almedia. One of ordinary skill in the art would be motivated to integrate character type limitation corrections into Ma-Lin, with a reasonable expectation of success, in order to "reduce the instances of incorrect [string] identification," reduce "reliance on [a] human review process," and "improve the overall confidence of a [string] identification." See Almedia, ¶¶ 19-21.

Claim 4
	Claim 4 recites a method comprising steps for performing the functions of the system recited in claim 1. Accordingly, claim 4 is rejected as indicated in the rejection of claim 1.

Claim 5
	Claim 5 recites a medium storing instructions for performing the functions of the system recited in claim 1. Accordingly, claim 5 is rejected as indicated in the rejection of claim 1.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        October 14, 2022